 



         

Exhibit 10.98

Summary of RSU Grant to Named Executive Officers
April 14, 2005

                                              Total RSUs       Long-Term    
Performance-     Awarded on   Named Executive Officer   Incentive Award    
Based Award     April 14, 2005  
Thomas P. Rice
Andrx Corporation CEO
    40,000       10,000       50,000  
 
                       
Angelo C. Malahias
Andrx Corporation President
    25,000       6,250       31,250  
 
                       
Scott Lodin
Andrx Corporation EVP and General Counsel
    20,000       5,000       25,000  
 
                       
Lawrence Rosenthal,
Andrx Pharmaceuticals, Inc. President
    20,000       5,000       25,000  

 